CALOGERO, DENNIS and LEMMON, JJ.,
additionally concur:
Relator, having been denied an application for writ from this Court, asks that we grant a stay of execution in order to permit him to seek a review of that action from the United States Supreme Court. Considering that the evidentiary hearing in the state district court which was followed by our writ denial was conducted at the instance of the federal district court, and that the federal district court’s action was affirmed by the federal Fifth Circuit Court of Appeals, we grant the requested stay of execution in order to permit relator to have the most recent state actions reviewed by the United States Supreme Court.
MARCUS, WATSON and COLE, JJ., dissent from the order.